Title: From George Washington to Jeremiah Dummer Powell and Meshech Weare, 3 May 1777
From: Washington, George
To: Powell, Jeremiah Dummer,Weare, Meshech



Sir
Head Quarters Morris Town, May 3d 1777

In consequence of advices, received by Congress of the preparations making by General Carleton to pass the lake and attack Ticonderoga,

before our force is drawn together at that post, they have come to the following resolution, which I transmit to you by their direction.
“Resolved, That General Washington be directed to write to the Eastern States, from whence the troops to be employed at Ticonderoga, are expected, and to request them in the name of Congress to adopt and persue every means, particularly those recommended by Congress, in their resolutions of the 14th of this Month, for completing and forwarding the regiments, which he has already ordered for that service, it being the opinion of Congress, that a delay in this matter will be attended with the loss of that important pass.”
I have so frequently urged the necessity of straining every nerve for the purpose which this resolve is intended to effect, that I flatter myself no means have been left untried, which could be fallen upon to accomplish it; and I am persuaded, it is unnecessary to suggest to you any motives to excite your utmost vigor and expedition. You must be fully sensible of the vast importance of what is depending; and of the almost irreparable consequences, that would result, should any misfortune happen to the post now threatened, as the loss of it would open an avenue for an easy progress into the Eastern states, to prevent which, it might probably be some time before an adequate force could be opposed. The pressing emergency of the occasion calls loudly for every effort in your power, and your own feelings will be the strongest arguments for employing your greatest diligence and activity. I have the honor to be Sir Your most Obedient servant.

P.S. I must repeat my earnest desire, that you adopt and use every expedient to raise the two regiments recommended to you in my last. We shall want them, and all the force that can be collected. Not only the general cause of the states requires it, but your own particular state may be immediately interested: For by some late advices from England, there is reason to believe that a considerable force may be thrown in upon you this campaign. Every exertion you can possibly make is absolutely necessary, even should not this event take place, for in all appearance so vigorous an effort will be made by the enemy, the ensuing campaign, as will require all our endeavours to combat it.

